Citation Nr: 0724187	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, also claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1962 and from February 1968 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran alleges that he developed chloracne as a result 
of exposure to Agent Orange during service in Vietnam.  The 
Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
A presumption of service connection due to exposure to 
herbicide agents is available for a list of conditions found 
at 38 C.F.R. § 3.309(e).  However, notwithstanding the 
foregoing presumption provisions, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).

The veteran's service medical records show that he was 
treated for a rash in the groin area in October 1962 that was 
diagnosed as tinea cruris, and the veteran served in Vietnam 
from December 1968 to March 1969.  However, the September 
1969 separation examination is void of any findings, 
complaints, symptoms, or diagnosis of a skin condition.

In November 2001, the VA performed an Agent Orange 
examination of the skin, as the veteran claimed exposure to 
Agent Orange in service.  Upon an examination of the skin, 
the veteran was diagnosed as having scattered keratosis.

A March 2002 treatment record shows that examination of the 
veteran's skin revealed redness in his face and multiple skin 
tags.  His condition was assessed as rosea and multiple spots 
and growth on the face and head.  However, in August 2002, 
his condition was diagnosed as chloracne, possibly due to 
Agent Orange.  The Board finds that a VA examination is 
needed in this case because there is evidence of record 
showing that the veteran has been diagnosed as having 
chloracne, in addition to a VA medical opinion that the 
disease is possibly related to Agent Orange exposure in 
service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any skin disorder.  
The claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically the 
examiner should provide an opinion as to 
whether it is as likely as not (50 percent 
probability or more) that any current skin 
disorder was incurred in or aggravated by 
service, to include exposure to Agent 
Orange.  A rationale should be provided 
for all opinions offered.

2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  
The law requires that claims remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

